Kirkpatrick, C. J.
— There are two causes apparent on the record, for which this judgment must be reversed. The state of demand is for a trespass committed by the sons of the defendant. Upon principles of law, one person can never be made liable for the trespass of another. It is true, that if one command or authorize his servant to commit a trespass, he is answerable himself; but then it is the trespass of the master, according to the well known maxim of the law, qui faait per aliumfaeit per se, and it must be so charged in the declaration or state of demand. In the second place, the judgment is in figures, which, according to the opinion of Cole v. Petty, is error. Reverse judgment for these causes.
Rossell, J. — Concurred.